        Case 4:18-cr-00007-BMM Document 50 Filed 12/16/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-18-07-GF-BMM
                 Plaintiff,
      vs.

GORDON LARRY AHENAKEW,                                        ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 16, 2020. (Doc. 49.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on December 15, 2020.

(Doc. 44.) The United States accused Ahenakew of violating his conditions of

supervised release by failing to notify his probation officer of a change in residence.

(Doc. 40.)
        Case 4:18-cr-00007-BMM Document 50 Filed 12/16/20 Page 2 of 2



      At the revocation hearing, Ahenakew admitted that he had violated the

conditions of his supervised release by failing to notify his probation officer of a

change in residence. (Doc. 44.) Judge Johnston found that the violation Ahenakew

admitted proved to be serious and warranted revocation, and recommended that

Ahenakew receive a custodial sentence of time served with 30 months supervised

release to follow. Ahenakew was advised of the 14 day objection period and his

right to allocute before the undersigned. (Doc. 44.)

      The violations prove serious and warrant revocation of Ahenakew

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 49) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Gordon Larry Ahenakew, Jr. be sentenced to a period

of time served with 30 months supervised release to follow.

      DATED this 16th day of December, 2020.
